Title: [Diary entry: 6 April 1785]
From: Washington, George
To: 

Wednesday 6th. Mercury at 47 in the Morning— at Noon and  at Night.  Clear, calm & pleasant in the Morning. Wind afterward springing up from the Eastward, it began to lower and before Night had much the appearance of rain. Sowed the semicircle North of the front gate with Holly berries sent me by my Brother John—three drills of them—the middle one of Berries which had been got about Christmas and put in Sand—the other two of Berries which had been got earlier in the year, gently dried, & packed in Shavings. Planted in a Nursery in my Vineyard 17 Live Oaks sent me by Colo. Parker of Norfolk 13 of one, and 7 of another kind of what I suppose to be the wild Honeysuckle, they being in different Bundles, and he having been written to for the wild Honey Suckle. Sent my Shad Sein and Hands to the Ferry to commen⟨ce⟩ Fishing for Mssrs. Douglas & Smith who had engaged to take all the Shad & Herring I can catch in the Season—the first at 15/. a hundred, and the other at 4/. a thousand. A Mr. Vidler, to whom I had written (an Undertaker at Annapolis) came here and opened the cases wch. contained my Marble chimney piece—but for want of Workmen could not undertake to finish my New room. Mr. Carter, & Mr. Geo. Lewis returned here this afternoon.